Case 4:18-cv-10264-JLK Document 13 Entered on FLSD Docket 02/14/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 4:18-cv-10264-JLK/JB

 GEICO MARINE INSURANCE COMPANY,

        Plaintiff,

 vs.

 II GIRLS LLC and ALANA STOIA,

       Defendants.
 _________________________________________/

                                   NOTICE OF SETTLEMENT

        The Plaintiff, GEICO MARINE INSURANCE COMPANY, by and through undersigned

 counsel, hereby files this Notice of Settlement advising the Court that the parties have reached a

 settlement of all claims in the above-styled matter. The parties are in the process of preparing

 and executing the necessary settlement documents and, accordingly, will be filing a Joint

 Stipulation for Dismissal with Prejudice as soon as the executed Release and settlement funds

 have been exchanged.

 Dated: February 14, 2019                               Respectfully submitted,

                                                         /s/ Craig P. Liszt
                                                        Craig P. Liszt
                                                        Florida Bar No. 63414
                                                        cliszt@admiral-law.com
                                                        HORR, NOVAK & SKIPP, P.A.
                                                        Two Datran Center, Suite 1700
                                                        9130 South Dadeland Boulevard
                                                        Miami, FL 33156
                                                        Telephone: (305) 670-2525
                                                        Facsimile: (305) 670-2526
                                                        Attorneys for Plaintiff




                                         HORR, NOVAK & SKIPP, P.A.
         TWO DATRAN CENTER – SUITE 1700, 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 4:18-cv-10264-JLK Document 13 Entered on FLSD Docket 02/14/2019 Page 2 of 3
                                                                     CASE NO.: 4:18-cv-10264-JLK/JB
                                                                                            PAGE 2


                                     CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that on February 14, 2019, we electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. We also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified on the

 attached Service List in the manner specified, either via transmission of Notices of Electronic

 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

 who are not authorized to receive electronic Notices of Electronic Filing.


                                                            /s/ Craig P. Liszt
                                                           Craig P. Liszt
                                                           Florida Bar No. 63414
                                                           cliszt@admiral-law.com
                                                           Attorneys for Plaintiff
 /1421248/285




                                            HORR, NOVAK & SKIPP, P.A.
            TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 4:18-cv-10264-JLK Document 13 Entered on FLSD Docket 02/14/2019 Page 3 of 3
                                                                 CASE NO.: 4:18-cv-10264-JLK/JB
                                                                                        PAGE 3


                                         SERVICE LIST

 Craig P. Liszt                                     Robert Ader
 Florida Bar No. 63414                              Florida Bar No. 335126
 cliszt@admiral-law.com                             aderlaw@aol.com
 HORR, NOVAK & SKIPP, P.A.                          Elizabeth B. Hitt
 Two Datran Center, Suite 1700                      Florida Bar No. 176850
 9130 South Dadeland Boulevard                      bethhitt@aol.com
 Miami, FL 33156                                    ADER & HITT, P.A.
 Telephone: (305) 670-2525                          Miami Tower, Suite 3550
 Facsimile: (305) 670-2526                          100 SE 2nd Street
 Attorneys for Plaintiff                            Miami, FL 33131
                                                    Telephone: (305) 371-6060
                                                    Facsimile: (305) 358-5917
                                                    Attorneys for Defendants




                                        HORR, NOVAK & SKIPP, P.A.
        TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
